Title: To Alexander Hamilton from Samuel Lane [July 1799]
From: Lane, Samuel
To: Hamilton, Alexander


          
            Genrl Hamilton
            Sir
            Charlesburgh Montgomery Cty Maryland July, 1799
          
          The possibility of my letters under date of May and June having not come to hand I hope will be sufficient apology for my so repeatedly pestering you with my epistles—I have been waiting for four months in expectation of orders (by every post).
          Shoud When you think proper to forward them they will be strictly attended to at the above na place by Sir your Ob’dient and very Hbl Servant
          
            Samuel Lane 2nd. Lieut. 3rd U.S Regiment
          
        